MOTION by appellant to amend the remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: Upon this appeal there was presented and necessarily passed upon a question under the Constitution of the United States, viz: The defendant argued that the admission of the alleged confession in evidence constituted a denial of due process and a violation of his rights under the Fourteenth Amendment to the Constitution of the United States. This court held that the admission of the alleged confession in evidence was not a denial of due process or a violation of defendant's rights under the Fourteenth Amendment to the Constitution of the United States. *Page 973